Petition for Writ of Mandamus Denied and Memorandum Opinion filed
May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00293-CV



     IN RE APPROXIMATELY $61,083.00, JIMMY SAMUEL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-71992

                        MEMORANDUM OPINION

      On April 21, 2014, relator Jimmy Samuel filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Randy
Wilson, presiding judge of the 157th District Court of Harris County, to vacate an
order denying relator’s renewed motion for summary judgment.
      Relator has not satisfied his burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM


Panel consists of Justices McCally, Busby, and Wise.




                                         2